     Case 2:19-cv-11149-LMA-DMD Document 122 Filed 06/23/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


REC MARINE LOGISTICS, LLC                                        CIVIL ACTION

VERSUS                                                                 No. 19-11149

DEQUINCY R. RICHARD, ET AL.                                             SECTION I

                                    ORDER

      Considering the motion 1 by REC Marine Logistics, LLC; Gulf Offshore

Logistics, LLC; and Offshore Transport Services, LLC to continue the submission

date of DeQuincy R. Richard’s motion 2 for partial summary judgment,

      IT IS ORDERED that the motion is DENIED. As the Court previously stated,

any opposition to DeQuincy R. Richard’s motion for partial summary judgment must

be filed by June 26, 2020. 3

      New Orleans, Louisiana, June 22, 2020.



                                     _______________________________________
                                             LANCE M. AFRICK
                                     UNITED STATES DISTRICT JUDGE




1 R. Doc. No. 121.
2 R. Doc. No. 120.
3 See R. Doc. No. 118.
